Appellant was convicted of the murder of one Abe Smith, and his punishment assessed at imprisonment for life.
There are a number of bills of exceptions in the record which can not be considered, owing to the fact that they are shown to have been filed long after the adjournment of court. In those filed in time, the appellant complains:
1. That the court erred in his charge, on circumstantial evidence, in stating it must produce in effect a reasonable and moral certainty of defendant's guilt, when he should have charged that it must produce the effect of a reasonable and moral certainty.
It may be satisfactory to a metaphysical mind to weigh the difference of these two propositions, but we fail to see how such a determination can be of any practical value to the ordinary juror. It may be that one proposition is about as clear to him as the other.
2. Again, appellant complains that the court erred in applying reasonable doubt to the defense of alibi. There was no error. It was for the appellant's benefit, and gave him the full force of his defense; and the court also charged on reasonable doubt as to the whole case.
The charge was full and fair, and as favorable to the appellant as he could have asked, and we see no reason to disturb the verdict, so far as the law is concerned.
The evidence is voluminous, and the inculpatory facts, though mostly circumstantial, are so positive and overwhelming as to leave no question of appellant's guilt, and he stands justly convicted of one of the most deliberate and cowardly assassinations to be found in criminal records.
The judgment is affirmed.
Affirmed.
           ON MOTION TO DISMISS MOTION FOR REHEARING.